 



EXHIBIT 10.4

Introductory Note

     CapitalSource Inc. has entered into indemnification agreements in the form
attached hereto with the following non-employee directors as of the respective
dates listed opposite the name of the individual:

          Officer   Date of Indemnification Agreement

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Frederick W. Eubank, II     August 1, 2003   Andrew B. Fremder     August 1,
2003   Tully M. Friedman     August 1, 2003   Timothy M. Hurd     August 1, 2003
  Thomas F. Steyer     August 1, 2003   Paul R. Wood     August 1, 2003  
William G. Byrnes     October 23, 2003   Dennis P. Lockhart     October 23, 2003

     Copies of the above agreements will be provided to the SEC upon request.

 



--------------------------------------------------------------------------------



 



INDEMNIFICATION AGREEMENT

     THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
as of August 1, 2003, by and between CapitalSource Inc., a Delaware corporation
(the “Company”), and the undersigned (the “Indemnitee”).

     WHEREAS,  the Company has invited Indemnitee to serve as a director on the
Board of Directors (the “Board”) of the Company.

     WHEREAS,  in order to induce Indemnitee to serve on the Board, the Company
wishes to grant and secure to Indemnitee as permitted by 8 Del. C. § 145(f)
indemnification and advancement rights to the fullest extent permitted by
Delaware law as the same exists or may hereafter be revised, whether or not
expressly provided for in the Company’s Amended and Restated Bylaws or other
provisions of the General Corporation Law of the State of Delaware (the “DGCL”).

     NOW, THEREFORE,  in consideration of the Indemnitee’s agreement to serve on
the Board of the Company including, without limitation, as a member of any
committee thereof, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company agrees as follows:

     Section 1. Indemnification and Advancement Expenses.

          (a) If the Indemnitee is made a party or is threatened to be made a
party to or is otherwise involved, whether or not a party thereto, in any
possible, threatened, pending or completed action, suit, demand, arbitration, or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “Proceeding”) or otherwise incurs, suffers, sustains or becomes
subject to any expense, liability, damage, costs, obligations, penalties, claims
or losses (including, without limitation, attorneys’ fees and expenses,
judgments, fines, Employee Retirement and Income Security Act excise taxes or
penalties and amounts paid or to be paid in settlement) (collectively,
“Losses”), arising out of, relating to, based upon, in connection with or due to
the fact that the Indemnitee is or was serving as a director (including, without
limitation, as a member of any committee of the Board of Directors) of the
Company, any predecessor of the Company or any subsidiary of the Company, or is
or was serving at the request of the Company as a director or officer of another
corporation, partnership, joint venture, trust, or other enterprise, including
service with respect to an employee benefit plan, the Indemnitee shall be
indemnified and held harmless by the Company to the fullest extent permitted by
Delaware law against all Losses incurred, suffered or sustained by the
Indemnitee or to which the Indemnitee became subject in connection with such
service, except with respect to indemnification for liability arising from a
Proceeding initiated by the Indemnitee against the Company (other than as
described in Section 2) and unauthorized by the Board, and such indemnification
shall continue as to the Indemnitee after the Indemnitee has ceased to serve as
a member of the Board or in such other position

 



--------------------------------------------------------------------------------



 



as set forth above, and shall inure to the benefit of the Indemnitee’s heirs,
executors, administrators, conservators and guardians.

          (b) The rights conferred upon the Indemnitee by this Agreement shall
include the right to be paid or reimbursed by the Company for any Losses from
time to time incurred, suffered or sustained by the Indemnitee or to which the
Indemnitee became subject in connection with such service, including, without
limitation, the expenses incurred in defending or otherwise being involved in
any such Proceeding or other action in advance of its final disposition
(hereinafter an “Advancement of Expenses”); provided, however, that if and only
if the DGCL so requires, such Advancement of Expense shall be made only upon
delivery to the Company of an undertaking (hereinafter an “Undertaking”), by or
on behalf of the Indemnitee, to repay all amounts so advanced if it shall
ultimately be determined by a final judicial decision from which there is no
further right to appeal (hereinafter a “Final Adjudication”), that the
Indemnitee is not entitled to be indemnified for such Losses under the DGCL.

     Section 2. Right of Indemnitee to Enforce Indemnification and Advancement
Obligations. If a claim under either (a) Section 1(a) of this Agreement with
respect to any right to indemnification is not paid in full by the Company
within sixty (60) days after a written claim for indemnification has been
received by the Company, or (b) Section 1(b) of this Agreement with respect to
any right to the Advancement of Expenses is not paid in full by the Company
within twenty (20) days after a written claim for Advancement of Expenses is
received by the Company, then the Indemnitee shall be entitled at any time
thereafter to bring suit against the Company to recover the unpaid amount of any
such claim. If successful in whole or in part in any such suit, the Indemnitee
shall be entitled additionally to be paid, and to seek as an award in connection
with any such suit, the cost and expenses (including attorneys’ fees) incurred
by Indemnitee in prosecuting such suit. Neither the failure of the Company
(including its Board of Directors, independent legal counsel, or its
stockholders) to have made a determination prior to the commencement of such
suit that indemnification of the Indemnitee is proper in the circumstances
because the Indemnitee has met any applicable standard of conduct set forth in
Delaware Law, nor an actual determination by the Company (including its Board of
Directors, independent legal counsel, or its stockholders) that the Indemnitee
has not met any such applicable standard of conduct, shall be a defense to the
suit or create a presumption for purposes thereof that the Indemnitee has not
met any applicable standard of conduct.

     In any suit brought by the Indemnitee seeking to enforce a right to
indemnification or to an Advancement of Expenses under this Agreement, the
burden shall be on the Company to prove that the Indemnitee is not entitled to
be indemnified or to such Advancement of Expenses under this Agreement.

2



--------------------------------------------------------------------------------



 



     Section 3. Rights Not Exclusive. The rights provided hereunder shall not be
deemed exclusive of any other right to which the Indemnitee may be entitled or
hereafter may acquire under any statute, provision of the Company’s Amended and
Restated Certificate of Incorporation or Amended and Restated Bylaws, agreement,
vote of stockholders or disinterested directors or otherwise, both as to action
in the Indemnitee’s official capacity and as to action in another capacity while
holding such office, and shall continue as to the Indemnitee after the
Indemnitee has ceased to be a director, officer, employee or agent of the
Company or as otherwise set forth in this Agreement and shall inure to the
benefit of the Indemnitee’s heirs, executors, administrators, conservators and
guardians.

     Section 4. D&O Insurance.

          (a) The Company hereby represents and warrants that Exhibit A contains
a complete and accurate description of the policies of directors’ and officers’
liability insurance purchased by the Company and that such policies are in full
force and effect.

          (b) The Company hereby covenants and agrees that, so long as
Indemnitee shall continue to serve as a director (including, without limitation,
as a member of any committee of the Board of Directors) of the Company, any
predecessor of the Company or any subsidiary of the Company, or is or was
serving at the request of the Company as a director or officer of another
corporation, partnership, joint venture, trust, or other enterprise, including
service with respect to an employee benefit plan, and thereafter so long as
Indemnitee shall be subject to any possible, threatened, pending or completed
Proceeding arising out of, relating to, based upon, in connection with or due to
the fact that Indemnitee was a director (including, without limitation, a member
of any committee of the Board of Directors) of the Company, any predecessor of
the Company or any subsidiary of the Company, or is or was serving at the
request of the Company as a director or officer of another corporation,
partnership, joint venture, trust, or other enterprise, including service with
respect to an employee benefit plan, the Company shall maintain in full force
and effect the directors’ and officers’ liability insurance issued by the
insurer(s), and having the policy number(s), amount(s) and deductible(s) set
forth on Exhibit A hereto and any replacement or substitute policies issued by
one or more reputable insurers providing in all respects coverage at least
comparable to and in the same amount as that provided under the policy or
policies identified on Exhibit A (“D&O Insurance”).

          (c) In all policies of D&O Insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits,
subject to the same limitations, as are accorded to the Company’s directors or
officers most favorably insured by such policy. The Company shall notify
Indemnitee in writing when this has occurred.

3



--------------------------------------------------------------------------------



 



     Section 5. Settlement. The Company shall not settle any Proceeding in any
manner which would impose any fine or any obligation on the Indemnitee without
the Indemnitee’s prior written consent. The Indemnitee shall not unreasonably
withhold his consent to any proposed settlement.

     Section 6. Severability. In the event that any provision of this Agreement
is determined by a court to require the Company to do or to fail to do an act
which is in violation of applicable law, such provision shall be limited or
modified in its application to the minimum extent necessary to avoid a violation
of law, and, as so limited or modified, such provision and the balance of this
Agreement shall be enforceable in accordance with their terms.

     Section 7. Choice of Law. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Delaware.

     Section 8. Successor and Assigns. This Agreement shall be (i) binding upon
all successors and assigns of the Company (including any transferee of all or
substantially all of its assets and successor by merger or otherwise by
operation of law) and (ii) shall be binding on and inure to the benefit of the
heirs, executors, administrators, conservators and guardians of Indemnitee.

     Section 9. Amendment. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless made in a writing
signed by each of the parties hereto.

     Section 10. Waiver of Jury Trial. The Company and the Indemnitee hereby
waive any rights either may have to trial by jury in respect of any litigation
arising out of, relating to, based upon or in connection with this Agreement.

     Section 11. Limitation of Liability. The Indemnitee shall not be personally
liable to the Corporation or its stockholders for monetary damages for breach of
fiduciary duty as a director; provided, however, that the foregoing shall not
eliminate or limit the liability of the Indemnitee (i) for any breach of the
Indemnitee’s duty of loyalty to the Corporation or its stockholders; (ii) for
acts or omissions not in good faith or which involve intentional misconduct or a
knowing violation of the law; (iii) under Section 174 of the General Corporation
Law of the State of Delaware; or (iv) for any transaction from which the
Indemnitee derived an improper personal benefit. If the General Corporation Law
of the State of Delaware shall be amended to permit further elimination or
limitation of the personal liability of directors, then the liability of the
Indemnitee shall, automatically, without any further action, be eliminated or
limited to the fullest extent permitted by the General Corporation Law of the
State of Delaware as so amended.

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Indemnitee have executed this
Indemnification Agreement in duplicate as of the day and year first set forth
above.

                  CAPITALSOURCE INC.

    By:            

--------------------------------------------------------------------------------

        Name:         Title:

         INDEMNITEE

       

--------------------------------------------------------------------------------

        Name:

5